 



Exhibit 10.35
SECURITY AGREEMENT
     SECURITY AGREEMENT, dated as of September 16, 2005 (this “Agreement”),
between Brillian Corporation, a Delaware corporation (the “Company” or the
“Debtor”) and Syntax Groups Corporation, a California corporation or its
permitted transferees or assigns (the “Secured Party”).
W I T N E S S E T H:
     WHEREAS, pursuant to a Note and Warrant Purchase Agreement between the
Company and the Secured Party dated as of the date hereof (the “Purchase
Agreement”), the Secured Party has agreed to extend a loan to the Company
evidenced by that certain junior secured subordinated promissory note (the
“Note”); and
     WHEREAS, in order to induce the Secured Party to extend the loan evidenced
by the Note, Debtor has agreed to execute and deliver to the Secured Party this
Agreement and to grant the Secured Party a security interest in certain property
of Debtor to secure the prompt payment, performance and discharge in full of all
of the Company’s obligations under the Note.
     NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.
          (a) “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith:
               (i) All goods, including, without limitations, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with Debtor’s businesses and all improvements thereto; and (B) all
inventory;
               (ii) All Inventory and Intellectual Property of the Debtor;

 



--------------------------------------------------------------------------------



 



               (iii) All contract rights and other general intangibles,
including, without limitation, all partnership interests, membership interests,
stock or other securities, rights under any of the Organizational Documents,
licenses, distribution and other agreements, computer software (whether
“off-the-shelf”, licensed from any third party or developed by Debtor), computer
software development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, and income tax
refunds (collectively, the “General Intangibles”);
               (iv) All documents, letter-of-credit rights, instruments and
chattel paper;
               (v) All commercial tort claims;
               (vi) All deposit accounts and all cash (whether or not deposited
in such deposit accounts);
               (vii) All supporting obligations;
               (viii) All files, records, books of account, business papers, and
computer programs; and
               (ix) the products and proceeds of all of the foregoing Collateral
set forth in clauses (i)-(viii) above.
               Notwithstanding the foregoing, nothing herein shall be deemed to
constitute an assignment of any asset which, in the event of an assignment,
becomes void by operation of applicable law or the assignment of which is
otherwise prohibited by applicable law (in each case to the extent that such
applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of the
UCC or other similar applicable law); provided, however, that to the extent
permitted by applicable law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable law, this
Agreement shall create a valid security interest in the proceeds of such asset.
          (b) “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States

2



--------------------------------------------------------------------------------



 



Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common law rights related thereto, (iv) all trade
secrets arising under the laws of the United States, any other country or any
political subdivision thereof, (v) all rights to obtain any reissues, renewals
or extensions of the foregoing, (vi) all licenses for any of the foregoing, and
(vii) all causes of action for infringement of the foregoing.
          (c) “Obligations” means all of the Debtor’s obligations under this
Agreement, the Purchase Agreement, and the Note, and any other instruments,
agreements or other documents executed or delivered in connection herewith or
with the Purchase Agreement or the Note, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Note and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Debtor from time to time under or in connection with this
Agreement or the Note; and (iii) all amounts (including but not limited to
post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Debtor.
          (d) “Organizational Documents” means with respect to Debtor, the
documents by which Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of Debtor
(such as bylaws, a partnership agreement or an operating, limited liability or
members agreement).
          (e) “UCC” means the Uniform Commercial Code of the State of Arizona
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time. It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
     2. Grant of Security Interest. As an inducement for the Secured Party to
extend the loans as evidenced by the Note and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, Debtor hereby unconditionally and irrevocably pledges, grants and
hypothecates to the Secured Party a continuing security interest in and to, a
lien upon all of its right, title and interest of whatsoever kind and nature in

3



--------------------------------------------------------------------------------



 



and to, the Collateral, subject to and junior in right to the security interests
granted prior to the date of this Agreement to existing creditors of the Company
(the “Security Interest”).
     3. Delivery of Certain Collateral. Contemporaneously or prior to the
execution of this Agreement, Debtor shall deliver or cause to be delivered to
the Secured Party any and all certificates and other instruments or documents
representing any of the other Collateral.
     4. Representations, Warranties, Covenants and Agreements of the Debtor.
Debtor represents and warrants to, and covenants and agrees with, the Secured
Party as follows:
          (a) Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by Debtor of this Agreement and the filings contemplated therein have been duly
authorized by all necessary action on the part of Debtor and no further action
is required by Debtor. This Agreement has been duly executed by Debtor. This
Agreement constitutes the legal, valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.
          (b) The Debtor has no place of business or offices where its books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto.
          (c) Except for Permitted Liens (as defined in the Note) and except as
set forth on Schedule B attached hereto, the Debtor is the sole owner of the
Collateral (except for non-exclusive licenses granted by Debtor in the ordinary
course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and are fully authorized to grant the Security
Interest. Except as set forth on Schedule B, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Party pursuant to this Agreement) covering or affecting any of the
Collateral.
          (d) No written claim has been received that any Collateral or Debtor’s
use of any Collateral violates the rights of any third party. There has been no
adverse decision to Debtor’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of Debtor, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.
          (e) Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A and may not relocate such
books of account and records or tangible Collateral unless it delivers to the
Secured Party at least 30 days prior to such relocation (i) written notice of
such

4



--------------------------------------------------------------------------------



 



relocation and the new location thereof (which must be within the United States)
and (ii) evidence that appropriate financing statements under the UCC and other
necessary documents have been filed and recorded and other steps have been taken
to create in favor of the Secured Party a valid, continuing lien in the
Collateral.
          (f) This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Note), securing the payment and performance of the Obligations. Except
for the filing of the Uniform Commercial Code financing statements referred to
in the immediately following paragraph, the recordation of the Intellectual
Property Security Agreement (as defined below) with respect to copyrights and
copyright applications in the United States Copyright Office referred to in
paragraph (n), the execution and delivery of deposit account control agreements
satisfying the requirements of Section 9-104(a)(2) of the UCC with respect to
each deposit account of the Debtor, and the delivery of the certificates and
other instruments provided in Section 3, no action is necessary to create or
protect the security interests created hereunder. Without limiting the
generality of the foregoing, except for the filing of said financing statements,
the recordation of said Intellectual Property Security Agreement, the execution
and delivery of said deposit account control agreements, and the Required
Approvals (as defined in the Purchase Agreement), no consent of any third
parties and no authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
(i) the execution, delivery and performance of this Agreement, (ii) the creation
of the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Secured Party hereunder.
          (g) Debtor hereby authorizes the Secured Party to file one or more
financing statements under the UCC, with respect to the Security Interest with
the proper filing and recording agencies in any jurisdiction deemed proper by
them.
          (h) The execution, delivery and performance of this Agreement by the
Debtor does not (i) violate any of the provisions of any Organizational
Documents of Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to Debtor or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing Debtor’s debt or otherwise) or
other understanding to which Debtor is a party or by which any property or asset
of Debtor is bound or affected. Except for the Required Approvals, no consent
(including, without limitation, from stockholders or creditors of Debtor) is
required for Debtor to enter into and perform its obligations hereunder.
          (i) Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid liens and security interests in the Collateral
in favor of the Secured Party until this Agreement and the Security Interest
hereunder shall be terminated pursuant to Section 12. Debtor hereby agrees to
defend the same against the claims of any and all persons and entities. Debtor
shall safeguard and protect all Collateral for the account of the Secured Party.
At the request of the Secured Party, Debtor will sign and deliver to the Secured
Party at any time or from time to time one or more financing statements pursuant
to the UCC in form reasonably satisfactory to the Secured Party and will pay the
cost of filing the same in all public offices

5



--------------------------------------------------------------------------------



 



wherever filing is, or is deemed by the Secured Party to be, necessary or
desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, Debtor shall pay all fees, taxes and
other amounts necessary to maintain the Collateral and the Security Interest
hereunder.
          (j) Debtor will not transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral (except for non-exclusive
licenses granted by Debtor in its ordinary course of business and sales of
inventory by Debtor in its ordinary course of business) without the prior
written consent of the Secured Party, subject to the rights of the holders of
Senior Indebtedness (as defined in the Note).
          (k) Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.
          (l) Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral against loss or damage of the
kinds and in the amounts customarily insured against by entities of established
reputation having similar properties similarly situated and in such amounts as
are customarily carried under similar circumstances by other such entities and
otherwise as is prudent for entities engaged in similar businesses but in any
event sufficient to cover the full replacement cost thereof.
          (m) Debtor shall, within ten days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.
          (n) Debtor shall promptly execute and deliver to the Secured Party
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request and may
in its sole discretion deem necessary to protect or enforce its security
interest in the Collateral including, without limitation, if applicable, the
execution and delivery of a separate security agreement with respect to Debtor’s
Intellectual Property (“Intellectual Property Security Agreement”) in which the
Secured Party has been granted a security interest hereunder, substantially in a
form acceptable to the Secured Party, which Intellectual Property Security
Agreement, other than as stated therein, shall be subject to all of the terms
and conditions hereof.
          (o) Debtor shall permit the Secured Party and its representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Party from time
to time.
          (p) Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, and causes
of action in respect of the Collateral.
          (q) Debtor shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against

6



--------------------------------------------------------------------------------



 



any Collateral and of any other information received by Debtor that may
materially affect the value of the Collateral, the Security Interest or the
rights and remedies of the Secured Party hereunder.
          (r) All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
          (s) Debtor shall at all times preserve and keep in full force and
effect their respective valid existence and good standing and any rights and
franchises material to its business.
          (t) Debtor will not change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least 30 days’ prior written notice to the Secured Party
of such change and, at the time of such written notification, Debtor provides
any financing statements or fixture filings necessary to continue the Security
Interest granted and evidenced by this Agreement.
          (u) Debtor may not relocate its chief executive office to a new
location without providing 30 days’ prior written notification thereof to the
Secured Party and so long as, at the time of such written notification, Debtor
provides any financing statements or fixture filings necessary to continue the
Security Interest granted and evidenced by this Agreement.
          (v) Debtor was organized and remains organized solely under the laws
of the state set forth next to Debtor’s name in the first paragraph of this
Agreement.
          (w) The actual name of Debtor is the name set forth in the preamble
above, and Debtor has not used any name other than that stated in the preamble
hereto for the preceding five years. No entity has merged into Debtor or been
acquired by Debtor within the past five years except as set forth on Schedule C.
          (x) At any time and from time to time that any Collateral consists of
instruments or other items that require or permit possession by the secured
party to perfect the security interest created hereby, Debtor shall deliver such
Collateral to the Secured Party, subject to the rights of the holders of Senior
Indebtedness.
          (y) Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Secured Party, or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement, subject
to the rights of the holders of Senior Indebtedness. To the extent any
Collateral consists of electronic chattel paper, Debtor shall cause the
underlying chattel paper to be “marked” within the meaning of Section 9-105 of
the UCC (or successor section thereto), subject to the rights of the holders of
Senior Indebtedness.
          (z) To the extent any Collateral consists of letter-of-credit rights,
Debtor shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Secured Party, subject to the
rights of the holders of Senior Indebtedness.

7



--------------------------------------------------------------------------------



 



          (aa) Debtor will from time to time, at its own cost and expense,
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be necessary or desirable, or as the Secured
Party may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Party to exercise and enforce its rights and remedies hereunder and with respect
to any Collateral or to otherwise carry out the purposes of this Agreement.
          (bb) Schedule D attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by Debtor as of the date hereof. Schedule D lists all
material licenses in favor of Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtor have been duly recorded at the United States Patent and
Trademark Office and all material copyrights of the Debtor has been duly
recorded at the United States Copyright Office.
     5. Defaults. The following events shall be “Events of Default”:
          (a) The occurrence of an Event of Default (as defined in the Note)
under the Note;
          (b) Any representation or warranty of Debtor in this Agreement shall
prove to have been incorrect in any material respect when made;
          (c) The failure by Debtor to observe or perform any of its obligations
hereunder for five days after delivery to Debtor of notice of such failure by or
on behalf of the Secured Party unless such default is capable of cure but cannot
be cured within such time frame and Debtor is using best efforts to cure same in
a timely fashion; or
          (d) If any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by Debtor, or a proceeding shall be commenced by
Debtor, or by any governmental authority having jurisdiction over Debtor,
seeking to establish the invalidity or unenforceability thereof, or Debtor shall
deny that Debtor has any liability or obligation purported to be created under
this Agreement.
     6. Duty To Hold In Trust. Upon the occurrence of any Event of Default and
at any time thereafter, Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to the Note or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligations, subject to the rights of the
holders of Senior Indebtedness.
     7. Rights and Remedies Upon Default.
          (a) Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Party shall have the right to exercise all of the
remedies conferred hereunder and

8



--------------------------------------------------------------------------------



 



under the Note, and the Secured Party shall have all the rights and remedies of
a secured party under the UCC, subject at all times to the rights of the holders
of Senior Indebtedness.
          (b) The Secured Party may comply with any applicable law in connection
with a disposition of Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
The Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, Debtor waives any and all rights it may have
to a judicial hearing in advance of the enforcement of any of the Secured
Party’s rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.
     8. Applications of Proceeds. Subject at all times to the rights of the
holders of Senior Indebtedness, the proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Debtor will
be liable for the deficiency, together with interest thereon, at the rate of 10%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Party to
collect such deficiency. To the extent permitted by applicable law, Debtor
waives all claims, damages and demands against the Secured Party arising out of
the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Party as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.
     9. Costs and Expenses. Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases or termination statements
related thereto or any expenses of any searches reasonably required by the
Secured Party. The Debtor will also, upon demand, pay to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Party
may incur in connection with (i) the enforcement of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the Note. Until so paid, any fees
payable hereunder shall be added to the principal amount of the Note and shall
bear interest at the Default Rate.
     10. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or

9



--------------------------------------------------------------------------------



 



diminished by reason of the loss, destruction, damage or theft of any of the
Collateral or its unavailability for any reason. Without limiting the generality
of the foregoing, (a) the Secured Party (i) has no duty (either before or after
an Event of Default) to collect any amounts in respect of the Collateral or to
preserve any rights relating to the Collateral, or (ii) has no obligation to
clean-up or otherwise prepare the Collateral for sale, and (b) Debtor shall
remain obligated and liable under each contract or agreement included in the
Collateral to be observed or performed by Debtor thereunder. The Secured Party
shall not have any obligation or liability under any such contract or agreement
by reason of or arising out of this Agreement or the receipt by the Secured
Party of any payment relating to any of the Collateral, nor shall the Secured
Party be obligated in any manner to perform any of the obligations of Debtor
under or pursuant to any such contract or agreement, to make inquiry as to the
nature or sufficiency of any payment received by the Secured Party in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Secured Party or to which the Secured Party may be
entitled at any time or times.
     11. Security Interest Absolute. All rights of the Secured Party and all
obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any other security, for all or any of the Obligations;
(d) any action by the Secured Party to obtain, adjust, settle and cancel in its
sole discretion any insurance claims or matters made or arising in connection
with the Collateral; or (e) any other circumstance which might otherwise
constitute any legal or equitable defense available to Debtor, or a discharge of
all or any part of the Security Interest granted hereby. Until the Obligations
shall have been paid and performed in full, the rights of the Secured Party
shall continue even if the Obligations are barred for any reason, including,
without limitation, the running of the statute of limitations or bankruptcy.
Debtor expressly waives presentment, protest, notice of protest, demand, notice
of nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Party, then, in any such event, Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Debtor waives all right to
require the Secured Party to proceed against any other person or entity or to
apply any Collateral which the Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy. Debtor waives any defense arising by
reason of the application of the statute of limitations to any obligation
secured hereby.

10



--------------------------------------------------------------------------------



 



     12. Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Note has been paid in full
and all other Obligations have been paid or discharged.
     13. Further Assurances. On a continuing basis, Debtor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule A, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Secured Party, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Party the grant of a
security interest in all the Collateral under the UCC.
     14. Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement.
     15. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral, then the Secured Party shall have
the right, in its sole discretion, to pursue, relinquish, subordinate, modify or
take any other action with respect thereto, without in any way modifying or
affecting any of the Secured Party’s rights and remedies hereunder.
     16. Miscellaneous.
          (a) No course of dealing between the Debtor and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
          (b) All of the rights and remedies of the Secured Party with respect
to the Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
          (c) This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
          (d) In the event any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other

11



--------------------------------------------------------------------------------



 



provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.
          (e) No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.
          (f) This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.
          (g) Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
          (h) All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Arizona, without
regard to the principles of conflicts of law thereof. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.
          (i) This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
          (j) Nothing in this Agreement shall be construed to subject Secured
Party to liability as a partner in Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in Debtor or any of its direct
or indirect subsidiaries that is a limited liability company, nor shall Secured
Party be deemed to have assumed any obligations under any partnership agreement
or limited liability company agreement, as applicable, of Debtor or any if its
direct or indirect subsidiaries or otherwise, unless and until Secured Party
exercises its right to be substituted for Debtor as a partner or member, as
applicable, pursuant hereto.
          (k) To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of Debtor or any direct or
indirect subsidiary of Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grants such consent and approval and
waive any such noncompliance with the terms of said documents.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed on the day and year first above written.

              BRILLIAN CORPORATION
 
       
 
  By:   /s/ Wayne Pratt
 
       
 
      Wayne Pratt, VP & CFO
 
            SYNTAX GROUPS CORPORATION
 
       
 
  By:   James Ching Hua Li
 
       
 
      James Ching Hua Li, CEO

13